FILED
                             NOT FOR PUBLICATION                                 SEP 09 2011

                                                                             MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                           No. 09-50432

               Plaintiff - Appellee,                D.C. No. 2:09-cr-00130-R-1

  v.
                                                    MEMORANDUM *
ISRAEL ARAIZA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                      Manuel L. Real, District Judge, Presiding

                      Argued and Submitted September 1, 2011
                               Pasadena, California

Before: ALARCÓN, O’SCANNLAIN, and SILVERMAN, Circuit Judges.

       Israel Araiza argues that the district court erred in taking a partial verdict.

The taking of a partial verdict is reviewed for abuse of discretion. See United

States v. Ross, 626 F.2d 77, 81 (9th Cir. 1980). The jury had been deliberating for

less than two hours, there was no indication that the jury was deadlocked with



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
respect to any of the counts, and neither party requested a partial verdict–indeed,

defense counsel objected to the taking of the partial verdict. Under these

circumstances, there was insufficient justification to take a partial verdict.

      Because we conclude that the district court abused its discretion when it took

the partial verdict, we need not address Araiza’s other arguments.

      REVERSED and REMANDED.




                                           2